                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GINA M. COTTON, individually,           )
                                        )
                   Plaintiff,           )                 4:18CV3157
                                        )
             v.                         )
                                        )
TABITHA, INC., a Nebraska non-          )                   ORDER
profit corporation, and HEATH           )
STUKENHOLTZ,                            )
                                        )
                   Defendants.          )
                                        )

       After careful review of the parties’ Joint Motion to Approve Settlement and
Dismiss With Prejudice (Filing No. 34) and the Brief in Support (Filing No. 36), the
parties’ joint Motion to File Restricted Access Documents (Filing No. 35), and the
parties’ Settlement Agreement and Release (Filing No. 36-1),

      IT IS ORDERED:

      1.    The parties’ Joint Motion to Approve Settlement and Dismiss With
Prejudice (Filing No. 34) is granted, and judgment shall be entered by separate
document;

       2.     The parties’ Motion to File Restricted Access Documents (Filing No. 35)
is granted; and

      3.    The Brief in Support of Joint Motion to Approve Settlement and Dismiss
With Prejudice (Filing No. 36) and Exhibit 1 thereto (Filing No. 36-1), which is the
Settlement Agreement and Release, shall be filed as restricted-access documents.
DATED this 26th day of August, 2019.

                             BY THE COURT:

                             s/ Richard G. Kopf
                             Senior United States District Judge




                               2
